Opinion issued April 7, 2016




                                       In The

                               Court of Appeals
                                       For The

                          First District of Texas
                             ————————————
                               NO. 01-16-00154-CV
                            ———————————
       IN RE PROPHET RONALD DWAYNE WHITFIELD, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Prophet Ronald Dwayne Whitfield, has filed a petition for writ of

mandamus, seeking to compel the respondent trial judge to vacate an order granting

a motion to compel arbitration.1

      We deny the petition for writ of mandamus. TEX. R. APP. P. 52.8(a). We
dismiss all pending motions as moot.

1
      The underlying case is Prophet Ronald Dwayne Whitfield v. Honda The Owner of
      the Name Worldwide, cause number 2015-19565, pending in the 295th District
      Court of Harris County, Texas, the Honorable Caroline E. Baker, presiding.
                                    PER CURIAM


Panel consists of Justices Jennings, Massengale, and Huddle.




                                        2